DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Claim Objections
Claim 1 is objected to because of the following informalities:  It contains two periods.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-8, 17, 24 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Johnson et al. (US 2015/0278640).

Regarding claim 1, Johnson teaches a computer system for monitoring an area of interest for activity, comprising: a receiving device configured to receive data including one or more features of the area of interest (see para. 0022, 0055, 0184, where Johnson discusses capturing image data of an area of interest);
a memory device configured to store (i) reference data comprised of a baseline of data values corresponding to feature indicators, where the feature indicators define one or more metrics for activities monitored via one or more watchboxes associated with the area of interest, and the baseline of data values corresponds to one or more reference values associated with the feature indicators (see figure 6, figure 12, para. 0055, 0154, where Johnson discusses comparing the current image data (via the region of interest) with the reference benchmark data), and (ii) activity data corresponding to one or more of the feature indicators of the one or more watchboxes (see para. 0055, 0154, where Johnson discusses current image data);
a computing device configured to: compare one or more features of the received data to the reference data of at least one of the feature indicators of the one or more watchboxes (see para. 0055, 0154, where Johnson discusses comparing the current image data with the reference benchmark data);
select at least one watchbox of the one or more watchboxes if the comparison identifies a correspondence between the one or more features of the received data and the reference data of the selected watchboxes (see figure 6, figure 12,  para. 0055, 0153-0154, where Johnson discusses comparing the current image data with the reference benchmark data using the region of interest);
analyze the one or more features of the received data against the one or more reference data of the feature indicators associated with the selected watchboxes to determine whether the one or more features trigger a reportable activity based on an indicator threshold associated with the one or more feature indicators or one or more combinations of the one or more feature indicators (see para. 0055, 0153-0154, 0161, where Johnson discusses comparing the current image data with the reference benchmark data); and
generate a data signal encoded with information associated with at least one of: the selected watchboxes, the one or more features of the received data analyzed in the selected watchboxes, and an analysis result indicating whether the one or more features of the received data trigger a reportable activity (see figure 12, figure 15, para. 0031, where Johnson discusses a user interface that outputs an analysis alert result based on detected crop features compared to one or more benchmark criteria); and an output device configured to output the data signal (see figure 12, figure 15, para. 0031, where Johnson discusses a user interface that outputs an analysis alert; see para. 0029, where Johnson discusses an alert message related to severe weather).

Regarding claim 2, Johnson teaches wherein the output device includes one or more user interfaces configured to output at least a portion of the data signal associated with the selected  (see figure 6, figure 15, para. 0100, where Johnson discusses a user interface with an image grid).

Regarding claim 3, Johnson teaches wherein the memory device is configured to define relationships between a plurality of feature indicators such that at least one of the one or more feature indicators is a combination of at least two other feature indicators (see figure 6, figure 15, para. 0100, 0102, where Johnson discusses image and data captured over time based on feature indicators such as texture, color, patterns, and temperature and determining the relationship between the detected features and acceptable parameters).

Regarding claim 4, Johnson teaches wherein the receiving device is configured with an interface for receiving the data in at least one of a plurality of data types (see figure 6, figure 8, figure 15, para. 0100, 0102, where Johnson discusses a user interface with different feature data).

Regarding claim 5, Johnson teaches wherein the plurality of data types includes at least one or more of image data, acoustic data, or text data (see figure 6, figure 8, figure 15, para. 0100-0101, where Johnson discusses a user interface with different image data captured using a camera carried by an aerial vehicle).

Regarding claim 6, Johnson teaches wherein the remote source includes one or more sensors, a processing device, or a database (see figure 6, figure 8, figure 15, para. 0100, where Johnson discusses a user interface with different image data captured using a camera carried by an aerial vehicle).

 (see para. 0100, where Johnson discusses monitoring condition over a period of time).

Regarding claim 8, Johnson teaches wherein the computing device is configured to apply each watchbox according to a respective activity model that corresponds to the specified activity to be monitored (see para. 0100, where Johnson discusses monitoring condition over a period of time).

Claim 17 is rejected as applied to claim 1 as pertaining to a corresponding method.
Claim 24 is rejected as applied to claim 7 as pertaining to a corresponding method.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 9, 10, 13, 18, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson et al. (US 2015/0278640) in view of Iwanaga et al. (US 2017/0078901).

Regarding claim 9, Johnson does not expressly teach wherein the computing device is configured to use one or more bounding boxes and/or attribute files provided with the received data for comparing the one or more features of the received data against the one or more baseline data of the corresponding feature indicators of the one or more selected watchboxes.  However, Iwanaga teaches wherein the computing device is configured to use one or more bounding boxes and/or attribute files provided with the received data for comparing the one or more features of the received data against the one or more baseline data of the corresponding feature indicators of the one or more selected (see para. 0088, 0091, 0097, where Iwanaga discusses a user sets a monitoring bounding box region used to compare with a reference image data).
Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Johnson with Iwanaga to derive at the invention of claim 9.  The result would have been expected, routine, and predictable in order to perform image change detection.  
The determination of obviousness is predicated upon the following:  One skilled in the art would have been motivated to modify Johnson in this manner in order to improve image change detection by using a bounding region that focuses on specific regions.  Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in this manner explained using known engineering design, interface and/or programming techniques, without changing a fundamental operating principle of Johnson, while the teaching of Iwanaga continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result of selecting a bounding box to focus on an image region and comparing the region against a reference image.  The Johnson and Iwanaga systems perform image variance detection, therefore one of ordinary skill in the art would have reasonable expectation of success in the combination.  It is for at least the aforementioned reasons that the examiner has reached a conclusion of obviousness with respect to the claim in question.

Regarding claim 10, Iwanaga teaches wherein if the received data includes images, image features of the one or more bounding boxes are compared against one or more feature indicators associated with image properties (see para. 0088, 0091, 0097, where Iwanaga discusses a user sets a monitoring bounding box region used to compare with a reference image data).


Regarding claim 13, Iwanaga teaches wherein the memory device is configured to store at least the comparison result (see para. 0088, 0091, 0097, where Iwanaga discusses a user sets a monitoring bounding box region used to compare with a reference image data).
The same motivation of claim 9 is applied to claim 13.  Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Johnson with Iwanaga to derive at the invention of claim 13.  The result would have been expected, routine, and predictable in order to perform image change detection.  

Claim 18 is rejected as applied to claim 9 as pertaining to a corresponding method.
Claim 19 is rejected as applied to claim 10 as pertaining to a corresponding method.

s 11, 12, 20, 21 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson et al. (US 2015/0278640) in view of Iwanaga et al. (US 2017/0078901) in view of Siminoff et al. (US 2017/0251182).

Regarding claim 11, Johnson and Iwanaga does not expressly teach wherein if the received data includes text, text features of the one or more attribute files are compared against one or more feature indicators associated with text properties.  However, Siminoff teaches wherein if the received data includes text, text features of the one or more attribute files are compared against one or more feature indicators associated with text properties (see para. 0263, where Siminoff discusses detecting text in different images and comparing the detected text).
Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Johnson and Iwanaga with Siminoff to derive at the invention of claim 11.  The result would have been expected, routine, and predictable in order to perform image change detection.  
The determination of obviousness is predicated upon the following:  One skilled in the art would have been motivated to modify Johnson and Iwanaga in this manner in order to improve image change detection by using a bounding region that focuses on text regions.  Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in this manner explained using known engineering design, interface and/or programming techniques, without changing a fundamental operating principle of Johnson and Iwanaga, while the teaching of Siminoff continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result of selecting a bounding box to focus on an image region and comparing the text region against a reference image.  The Johnson, Iwanaga, and Siminoff systems perform image variance detection, therefore one of 

Regarding claim 12, Johnson and Iwanaga does not expressly teach wherein if the received data includes acoustic data, acoustic features of the one or more bounding boxes and/or attribute files are compared against one or more feature indicators associated with acoustic properties.  However, Siminoff teaches wherein if the received data includes acoustic data, acoustic features of the one or more bounding boxes and/or attribute files are compared against one or more feature indicators associated with acoustic properties (see para. 0017, 0263, where Siminoff discusses detecting audio in different images and comparing the detected audio).
Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Johnson and Iwanaga with Siminoff to derive at the invention of claim 11.  The result would have been expected, routine, and predictable in order to perform image change detection.  
The determination of obviousness is predicated upon the following:  One skilled in the art would have been motivated to modify Johnson and Iwanaga in this manner in order to improve image change detection by using a bounding region that focuses on audio.  Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in this manner explained using known engineering design, interface and/or programming techniques, without changing a fundamental operating principle of Johnson and Iwanaga, while the teaching of Siminoff continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result of comparing the audio against a reference image to determine important changes in locations.  The Johnson, Iwanaga, 

Claim 20 is rejected as applied to claim 11 as pertaining to a corresponding method.
Claim 21 is rejected as applied to claim 12 as pertaining to a corresponding method.

s 14-16, 22, 23 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson et al. (US 2015/0278640) in view of Iwanaga et al. (US 2017/0078901) in view of Oya et al. (US 2014/0125834).

Regarding claim 14, Johnson and Iwanaga does not expressly teach wherein, via the activity model, the computing device is configured to determine an amount of change between a current comparison result and one or more previous comparison results stored in the memory device.  However, Oya teaches wherein, via the activity model, the computing device is configured to determine an amount of change between a current comparison result and one or more previous comparison results stored in the memory device (see figure 15, figure 20A, para. 0037, 0101, where Oya discusses calculating the rate of change associated with image data and comparing the change amount to a threshold).
Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Johnson and Iwanaga with Oya to derive at the invention of claim 14.  The result would have been expected, routine, and predictable in order to perform image change detection.  
The determination of obviousness is predicated upon the following:  One skilled in the art would have been motivated to modify Johnson and Iwanaga in this manner in order to improve image change detection by calculating the amount of change for different time periods, therefore indicative of drastic change events.  Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in this manner explained using known engineering design, interface and/or programming techniques, without changing a fundamental operating principle of Johnson and Iwanaga, while the teaching of Oya continues to perform the same function as originally taught prior to being combined, in order to 

Regarding claim 15, Oya teaches wherein the memory device is configured to store one or more amounts of change indicators that measure an amount of change in the at least one selected watchbox based on the features in the received data and the one or more feature indicators associated with the at least one selected watchbox (see figure 15, figure 20A, para. 0037, 0101, where Oya discusses calculating the rate of change associated with image data and comparing the change amount to a threshold).
The same motivation of claim 14 is applied to claim 15.  Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Johnson and Iwanaga with Oya to derive at the invention of claim 15.  The result would have been expected, routine, and predictable in order to perform image change detection.  

Regarding claim 16, Oya teaches wherein if the change indicators do not meet or exceed associated change indicator thresholds comprised of corresponding amounts of change of the feature data of the corresponding one or more feature indicators, the computing device is configured to store the comparison result in the memory device, extrapolate data from the stored comparison result to identify one or more changes in the features, which if such change in received feature data were (see figure 15, figure 20A, para. 0037, 0101, where Oya discusses calculating the rate of change associated with image data and comparing the change amount to a threshold).
The same motivation of claim 14 is applied to claim 16.  Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Johnson and Iwanaga with Oya to derive at the invention of claim 16.  The result would have been expected, routine, and predictable in order to perform image change detection.  

Claim 22 is rejected as applied to claim 16 as pertaining to a corresponding method.
Claim 23 is rejected as applied to claim 16 as pertaining to a corresponding method.

25 is rejected under 35 U.S.C. 103 as being unpatentable over Johnson et al. (US 2015/0278640) in view of Oya et al. (US 2014/0125834).

Regarding claim 25, Johnson does not expressly teach wherein the at least one watchbox is selected based on a prior analysis of the extracted features in a previously selected watchbox. However, Oya teaches wherein the at least one watchbox is selected based on a prior analysis of the extracted features in a previously selected watchbox (see para. 0029, where Oya discusses calculating time progress of change for preset regions).
Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Johnson with Oya to derive at the invention of claim 25.  The result would have been expected, routine, and predictable in order to perform image change detection.  
The determination of obviousness is predicated upon the following:  One skilled in the art would have been motivated to modify Johnson in this manner in order to improve image change detection by calculating the amount of change for different time periods, therefore indicative of drastic change events.  Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in this manner explained using known engineering design, interface and/or programming techniques, without changing a fundamental operating principle of Johnson, while the teaching of Oya continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result of selecting a bounding box to focus on an image region and comparing the region against a reference image to calculate different change amounts that assist in identifying important events.  The Johnson and Oya systems perform image variance detection, therefore one of ordinary skill in the art would have reasonable expectation of success in the combination.  It is for at least the .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Zakrzewski et al. (US 2005/0069207) discusses comparing a reference image with detected images to determine fog and fire in regions.
Masuura et al. (US 2014/0267821) discusses calculating the amount of change in image regions, and listing comparison results.
Shibayama et al. (US 2009/0256741) discusses calculating the amount of change in image regions to determine the characteristics of locations.


Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNY A CESE whose telephone number is (571) 270-1896.  The examiner can normally be reached on Monday – Friday, 9am – 4pm.
If attempts to reach the primary examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on (571) 270-1051.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Kenny A Cese/
Primary Examiner, Art Unit 2663